         Case 1:17-cr-00686-LAK Document 351 Filed 03/12/21 Page 1 of 4


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 12, 2021

By ECF

The Honorable Lewis A. Kaplan
The Honorable Edgardo Ramos
United States District Court
Southern District of New York
United States Courthouse
New York, New York 10007

       Re:     United States v. Gatto, 17 Cr. 686 (LAK)
               United States v. Evans, 17 Cr. 684 (ER)


Dear Judges Kaplan and Ramos:

        The Government respectfully submits this letter in opposition to defendant Christian
Dawkins’s motion dated February 19, 2021 (the “Defense Motion” or “Def. Mtn.”), requesting
that both Courts enter an order permitting the defendant to disclose in discovery in the civil case
Brian Bowen II v. Adidas America, Inc. et al., No. 18-cv-3118-JFA (D.S.C.) (the “Civil Case”)
discovery materials produced by the Government in the above-captioned cases. That application,
which is joined by defendants Merl Code and James Gatto, all of whom are defendants in the Civil
Case, as well as Brian Bowen II, the plaintiff in the Civil Case, should be denied.

       A. Relevant Background

        As both Courts are aware, the Government produced voluminous discovery to the
defendants, including Title III wiretap interceptions, consensual recordings, grand jury materials,
and materials obtained by search warrants. In light of the sensitive nature of the discovery, the
parties agreed to the entry of identical protective orders in both Gatto and Evans. Those protective
orders provided that information designated as “Confidential Information,” by the Government,
and then “disclosed to the defendants or to their counsel during the course of proceedings in this
action: (a) Shall be used by the defendants and their counsel only for purposes of preparing for
and conducting pretrial proceedings, trial, and/or any appeal of this action.” (No. 17 Cr. 686,
Dkt. 128 (Second Amended and Restated Protective Order), ¶ 2(a).) (emphasis added). The orders
further provided that all documents subject to the protective orders “must be destroyed or returned
to the Government’s attorneys at such time as they are not needed in this action, at the end of the
criminal proceedings (including any appeal and related applications for habeas corpus or any other
collateral relief), or upon Order of the Court, whichever occurs first.” (Id. ¶ 2(d).) A portion of
the materials previously designated as Confidential Information became public during the
           Case 1:17-cr-00686-LAK Document 351 Filed 03/12/21 Page 2 of 4

    The Honorable Lewis A. Kaplan
    The Honorable Edgardo Ramos
    March 12, 2021
    Page 2

respective trials in both cases, and the defendants continue to maintain possession of the remaining
discovery pursuant to the protective orders. 1

         Subsequent to trial in Gatto, Bowen II filed the Civil Case against the defendants and
Adidas America, Inc., and others, alleging violations of the Racketeering Influenced and Corrupt
Organizations Act based on the criminal scheme brought to light in the Gatto matter. (Def. Mtn.
3.) In the course of discovery in the Civil Case, according to the Defense Motion, Bowen II served
requests for the production of documents on Dawkins that sought “among other things, responsive
material that is also subject to the protective orders,” and he subsequently filed a motion to compel.
(Id. at 4.) 2

        On February 3, 2020, South Carolina District Court Judge Anderson held a discovery
conference in the Civil Case during which Dawkins’s counsel explained that while he was
constrained from complying with the plaintiff’s discovery requests by the protective orders in the
above-captioned criminal cases, he considered the materials “cumulative” in light of the evidence
that was disclosed at trial, although he also believed it was “exculpatory” as to his client. (Def.
Mtn., Ex. A. at Tr. 23-25.) After the conference, Judge Anderson issued a written order denying
Bowen’s motion to compel, because, “[a]s a matter of comity and courtesy,” “the Court will not
compel production of discovery materials shielded by such protective order.” (Def. Mtn., Ex. B
at 3.) Judge Anderson further instructed the parties that to the extent the parties sought those
materials, they should file a motion with the courts that issued the protective orders in the criminal
cases to request authorization to disclose those materials within fourteen days, and that “[s]hould
relief be granted, this Court anticipates filing its own protective order with substantially similar
limitations to effectuate the same protections.” (Id.).

       The Defense Motion, which seeks permission to disclose all of the criminal discovery
produced in the above-captioned cases to all of the other parties in the Civil Case, followed.
Although Dawkins claims he “is not requesting in this motion any relief that would disturb the
confidentiality of the [materials],” (Def. Mtn. 6), he acknowledges in his motion that granting his
request would permit the sharing of materials with multiple parties who had not been privy to the
materials previously, and the materials could be shared further with other witnesses and potentially
disclosed at public proceedings in the Civil Case.




1
  Certain materials produced in discovery that were not entered into evidence, but were governed
by the protective orders, were filed under seal in the Gatto case. The National Collegiate Athletic
Association (“NCAA”) and Oath, Inc. both previously filed motions to intervene and unseal certain
of those materials. In denying those motions, Judge Kaplan explained that the privacy interests of
third-parties referenced in the sealed materials weighed against the public disclosure of the
materials sought. See United States v. Gatto, 2019 WL 4194569 (S.D.N.Y. Sept. 3, 2019).
2
  The Defense Motion does not detail the specific requests for production of documents that
Dawkins failed to respond fully to, nor the types and categories of materials that Dawkins was
unable to provide due to those materials being governed by the protective orders discussed herein.
         Case 1:17-cr-00686-LAK Document 351 Filed 03/12/21 Page 3 of 4

 The Honorable Lewis A. Kaplan
 The Honorable Edgardo Ramos
 March 12, 2021
 Page 3

       B. Discussion

       The defendants’ application fundamentally misapprehends the nature and purpose of the
criminal discovery process and the protective orders entered, on consent, in these cases, which
governed certain materials produced in discovery.

        There is good reason why the parties agreed to and both Courts entered protective orders
that prevent the defendants from disclosing materials obtained through the process of criminal
discovery for any reason unrelated to the criminal case. To allow the defendants to use criminal
discovery and/or disclose materials for any other reason would permit the dissemination of a vast
swath of materials, including those that are confidential due to witness privacy interests. Indeed,
as Judge Kaplan previously ruled, in denying the NCAA’s and Oath’s motions to unseal certain
materials in Gatto, third-parties have a strong interest in maintaining their privacy interest in these
sorts of materials. See Gatto, 2019 WL 4194569.

        The defendants do not cite any opinions to support the argument that a criminal defendant
should be permitted to share and/or utilize criminal discovery materials in a civil case. Precedent
on this issue appears to be somewhat sparse, perhaps because of the rarity of such incidents. See
United States v. Calderon, 15 Cr. 025, 2017 WL 6453344, at *3 (D. Conn. Dec. 1, 2017)
(discussing the relative lack of specific guidance in the context of an application to modify
protective orders in criminal cases); see also United States v. Morales, 807 F.3d 717, 721 (5th Cir.
2015) (“[m]otions to modify protective orders in criminal cases appear to be infrequent”). But
there are decisions rejecting defense attempts to modify protective orders in order to assist in
pursuit of civil claims. See Calderon, 2017 WL 6453344, at **5-6 (denying a defendant’s
application for modification of a criminal protective order so he could use certain discovery
materials in a FOIA suit); United States v. DeNunzio, 450 F. Supp. 3d 86, 91-92 (D. Mass. March
27, 2020) (denying a defendant’s motion to modify two protective orders in his criminal case for
the purpose of pursuing claims in a civil action, even after the completion of trial).

        Although in certain circumstances a civil defendant may be required to produce materials
obtained in criminal discovery to a civil plaintiff, the Second Circuit has explained that such a
decision requires a careful analysis based on a complete record–which is notably lacking here–that
can weigh the relevancy of the materials to the civil proceeding and the privacy interests of third-
parties at issue. See S.E.C. v. Rajaratnam, 622 F.3d 159 (2d Cir. 2010) (ruling that “the district
court exceeded its discretion in ordering disclosure of wiretap materials without regard to
relevancy, particularly in a case involving a large number of recordings intercepting conversations
of innocent parties”).

        The civil litigants provide no good cause for a grant of their request to receive all of the
criminal discovery, particularly where such materials implicate numerous third-parties and they
seek to share that information irrespective of any particularized showing of relevancy to the Civil
Case. The protective orders in this case were not blanket orders, but were limited to certain
categories of information. See Calderon, 2017 WL 6453344, at *3. The Government relied on
those orders to produce materials in an expeditious and un-redacted fashion for the purpose of
complying with the defendants’ discovery requests. Id. at *4. Even if the District of South
         Case 1:17-cr-00686-LAK Document 351 Filed 03/12/21 Page 4 of 4

 The Honorable Lewis A. Kaplan
 The Honorable Edgardo Ramos
 March 12, 2021
 Page 4

Carolina entered a similar protective order over the materials, that would not preserve the
confidentiality of the materials and would still frustrate the provisions of the protective orders
requiring the destruction or return of the confidential materials when they were no longer needed
in the criminal cases. To the extent the civil litigants consider the Government’s criminal
discovery relevant in their Civil Case, there is nothing preventing them from seeking to obtain
materials and information from third-parties themselves, as their motion suggests they have done
to a significant extent already (see Def. Mtn. 6). Although the civil litigants argue that unspecified
materials subject to the protective orders nonetheless would be useful in the Civil Case, Dawkins’s
counsel previously acknowledged that in light of the trial evidence and testimony, additional
materials would be “cumulative” (Def. Mtn., Ex. A. at Tr. 23-25), suggesting that these additional
materials are not particularly necessary to the Civil Case. Moreover, to the extent the civil litigants
are “attempting to get around obstacles in discovery in a separate case and access documents the
party would not otherwise have a right to, the court should not modify the protective order.”
Calderon, 2017 WL 6453344, at *5. There is simply no reason that private individuals, let alone
a defendant, should be able to convert the Government’s investigation and do an end-run around
restrictions that apply to material obtained in that investigation, including under Rule 6(e) of the
Federal Rules of Criminal Procedure, the Privacy Act of 1974, Title III, and other policies of the
Department of Justice, in order to benefit themselves in civil litigation.

       For the foregoing reasons, the Defense Motion should be denied.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                               By:
                                                     Robert Boone
                                                     Noah Solowiejczyk
                                                     Eli J. Mark
                                                     Aline R. Flodr
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     Tel: (212) 637-2431


cc: Counsel of record (by ECF)
